                        N THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    THE PEOPLE OF THE UNITED
    STATES, et al.,

                              Plaintiffs,

                   v.
                                                   Case No. 3:18-cv-00014-SLG
    UNITED STATES OF AMERICA,
    INC., et al.,

                              Defendants.


                                             ORDER

         On January 11, 2018, Louis Holger, a self-represented litigant, filed a civil

complaint with multiple exhibits. On February 12, 2018, the Court issued an order

sealing the docket and directing Mr. Holger to file a redacted complaint and exhibits

or risk his case being closed.              Mr. Holger did not file redacted documents.

Accordingly, the Court dismissed the case with prejudice and the entire case

remained sealed.

         Federal Rule of Civil Procedure 5.2 requires the redaction of personal

information in documents filed with a court.            A litigant must redact personal

information such as social security numbers, birthdates, the names of minors, and

financial account numbers in order to limit the disclosure of an individual or party’s

personal information.1 If documents are filed with unredacted, protected personal



1   Fed. R. Civ. P. 5.2(a).
information, a court may seal the filing or order a redacted version be filed by the

litigant.2

         Customarily, courts recognize a “general right to inspect and copy public

records and documents, including judicial records and documents.” 3 “[A]ccess to

judicial records is not absolute,”4 although there is a “strong presumption in favor

of access.”5

          Mr. Holger’s complaint and exhibits contain both the names and birthdates

of minor children. While it is in the public interest to unseal the case, the Court

remains bound to protect the personal information of the minor children named.

         IT IS ORDERED that the Clerk of Court shall (1) administratively seal Docket

1; (2) docket this Order with the attached redacted versions of the complaint and

exhibits found at Docket 1; and (3) unseal the case for public access with the

exception of Docket 1.



         DATED this 6th day of February, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE



2   Fed. R. Civ. P. 5.2(d).
3   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978).
4   Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
5   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

Case No. 3:18-cv-00014-SLG, The People of the United States, et al. v. United States of
America, Inc., et al.
Order
Page 2 of 2
